 Case 2:16-cv-01404-GW-FFM Document 150 Filed 11/19/20 Page 1 of 2 Page ID #:2184
                                                                       JS-6
1 Surisa Rivers, State Bar No. 250868
  RIVERS LAW, INC., APC
2 2600 Foothill Blvd. Suite 203
  La Crescenta, CA 91214
3 Phone: (818) 330-7012
  Fax: (213) 402-6077
4 surisa@riverslawinc.com
5
  Shawna L. Parks (SBN 208301)
6 LAW OFFICE OF SHAWNA L. PARKS
  4470 W. Sunset Blvd., Suite 107-347
7 Los Angeles, CA 90027
  Phone/Fax: (323) 389-9239
8 sparks@parks-law-office.com
9 Attorneys for Plaintiff
10
                              UNITED STATES DISTRICT COURT
11
                            CENTRAL DISTRICT OF CALIFORNIA
12
13   A.P., a minor, by and through his       )
     guardian ad litem, C.P.,                    Case No.: CV 16-1404-GW-FFMx
14                                           )
                 Plaintiff,                  )
15                                               Order Granting Plaintiff’s
                                             )
           v.                                    Unopposed Motion for Approval of
16                                           )
                                                 Minor’s Compromise
     GLENDALE UNIFIED SCHOOL                 )
17   DISTRICT, AND DOES 1-10 inclusive,      )
                                                 Date: November 19, 2020
18                                           )
                                                 Time: 8:30 a.m.
                                             )
19                                               Court: 9D
                          Defendants.        )
20   _________________________________       )   Hon. George Wu, United States
                                             )   District Judge
21                                           )
22
23
24
25
26
27
28
 Case 2:16-cv-01404-GW-FFM Document 150 Filed 11/19/20 Page 2 of 2 Page ID #:2185


1                                              ORDER
2              Having read and considered Plaintiff’s Unopposed Motion for an Order
3    Approving Minor’s Compromise of the Pending Action for A.P.; the Memorandum of
4    Points and Authorities in Support Thereof; the concurrently-filed Declarations of Surisa
5    Rivers and Plaintiff’s parent and guardian ad litem, C.P.; the papers and records on file
6    with this Court in this action; and good cause having been shown, the Court finds that the
7    settlement agreement is in the best interest of Plaintiff, A.P.
8              IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
9         1.      The Motion to Approve the Minor’s Compromise of the Pending Action for
10        A.P. is GRANTED;
11        2.      Plaintiff, A.P., shall receive $30,000 in settlement funds, to be transferred
12        directly from the Rivers Law, Inc. Client Trust Account to the Account for Deposit
13        as ordered by the Superior Court Judge in A.P.’s state case, BC651816;
14        3.      Plaintiff’s counsels’ attorneys’ fees and costs of $61,000, are hereby
15        approved.
16        4.      This action is dismissed with prejudice with the Court to retain jurisdiction
17        to enforce the settlement.
18
19   IT IS SO ORDERED.
20
     Dated: November 19, 2020                ____________________________
21                                           HON. GEORGE H. WU,
22                                           United States District Judge

23
24
25
26
27
28
        [PROPOSED] ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR AN ORDER
             APPROVING MINOR’S COMPROMISE OF A PENDING ACTION FOR A.P.
                                         1
